UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 01-4064
RICHARD L. KESLING,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                             (CR-00-8)

                       Submitted: July 31, 2001

                       Decided: August 28, 2001

     Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Russell, FURBEE, AMOS, WEBB & CRITCHFIELD,
P.L.L.C., Fairmont, West Virginia, for Appellant. Melvin W. Kahle,
Jr., United States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. KESLING
                               OPINION

PER CURIAM:

   Richard L. Kesling entered a guilty plea to possession of a firearm
by a convicted felon, 18 U.S.C.A. § 922(g)(1) (West Supp. 2000), and
received a sentence of thirty months’ imprisonment. He contends on
appeal the district court erred in finding his prior West Virginia con-
viction for first degree sexual abuse in violation of W. Va. Code § 61-
8B-7 was a crime of violence and in increasing his base offense level
as a result. We affirm.

   The federal sentencing guidelines applicable to a § 922(g)(1) con-
viction provide a base offense level of twenty if the defendant has one
prior felony conviction that is a crime of violence or a controlled sub-
stance offense. See U.S. Sentencing Guidelines Manual
§ 2K2.1(a)(4)(A)(1998). The term "crime of violence", as used in
USSG § 2K2.1(a)(4)(A), is defined in USSG § 4B1.2(a), as "any
offense under federal or state law, punishable by imprisonment for a
term exceeding one year, that has as an element the use, attempted
use, or threatened use of physical force against the person of another,
or . . . otherwise involves conduct that presents a serious potential risk
of physical injury to another." § 4B1.2(a). The determination as to
whether an offense is a crime of violence is a question of law that this
Court reviews de novo. United States v. Martin, 215 F.3d 470, 472
(4th Cir. 2000).

   Kesling was convicted of sexual contact without consent and by
forcible compulsion with a fourteen or fifteen year old boy. We find
the district court correctly held this offense, considered in the abstract,
is a crime of violence within the meaning of § 4B1.2(a).

   Kesling also contends he was entitled to the six-level downward
specific characteristic adjustment for possession of a weapon for law-
ful sporting or collection purposes pursuant to USSG § 2K2.1(b)(2).
The district court correctly found Kesling was ineligible for this
adjustment, since it is unavailable to one convicted of a prior crime
of violence under § 2K2.1(a)(4).
                     UNITED STATES v. KESLING                     3
   Accordingly, we affirm Kesling’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED